Responding to the State's motion for rehearing, we have again reviewed the legal question presented, namely, Was the averment that the appellant did unlawfully transport spirituous, vinous and malt liquors capable of producing intoxication, supported by the evidence? Appellant's connection with the transportation of a number of bottles of tequila is well supported. It was introduced in evidence before the jury and indentified by a witness who said:
"As to what is contained in that bottle, well, sir, it's tequila, spiritual. Yes, sir, it is an intoxicating liquor. Yes, sir, I have tasted that liquor."
All the bottles identified and produced in the court room contained tequila. The witness was not a chemist. He said, however, that tequila is intoxicating. He also said:
"As to whether or not it was my intention on direct examination to testify that this liquor was spirituous, I testified that it was tequila; that I tasted it, and I said it was spiritual. As to how I know that it was spirituous, well, that's what it is called. Tequila is the Mexican name for it; it's a spiritual drink. Well, I don't know that I can tell this court and jury what is necessary to make that become spirituous liquor; I don't know whether I can answer that or not. As to whether or not I know that it is spirituous liquor, well, I have always been taught that it was, but I couldn't say whether it is or not. No, sir, I do not know whether it is spirituous or not; I've always been taught that it was, and that's the reason I called it spiritual, because that's what I've known it to be all the time. * * * I have never seen any tequila manufactured. * * * I do not know of my own knowledge whether it is spirituous or not."
"What is meant on my direct examination by saying that this liquor was spiritual was that it was intoxicating; that's what I meant *Page 391 
by it. No, sir, I don't know whether or not tequila is a wine. Yes, sir, I know what wine is. Well, yes, tequila might be a wine of some grade, I don't know, I couldn't answer that. At to whether or not I think that tequila might be a wine, it might be, I couldn't tell you. Whatever tequila is, whether spirituous, malt, vinous, or any other kind of liquor, you bet your boots it is intoxicating."
In Webster's New International Dictionary, p. 2129, in the foot notes, we find the word "tequila" and in brackets, "From the Tequila district, Mexico." "The drink mescal." On page 1355 of the same book we find "mescal" defined thus:
"A colorless intoxicating drink distilled in Mexico from the leaves of various species of Agave, or maguey."
From the Hendley case, 94 Tex.Crim. Rep., referred to in the motion for rehearing, reference is made to Black on Intoxicating Liquor, where the term "spirituous liquor" is used with this comment:
"Examination of previous sections of the same chapter shows that 'spirituous liquor' is that made by the process of distillation."
As viewed by the writer, it is not necessary to the decision of this case to make an authoritative declaration as to whether, as a matter of judicial knowledge, tequila is a spirituous liquor.
The evidence in the present case, in the opinion of the writer, is sufficient to support the finding that tequila was a spirituous liquor. Its intoxicating quality was not disputed, but on the contrary, was categorically admitted. The witness who was interrogated upon the subject was not an expert but from his knowledge of intoxicating liquor and from having tasted that in question, he gave evidence that it was spirituous liquor. In some of his testimony he called it "spiritual." He was a peace officer and not skilled in language or chemistry, but had long known of tequila as a spirituous liquor. It is true that on cross-examination he declared that by the use of the word "spiritual", as applied to tequila, he meant that it was intoxicating. His cross-examination, we think, was not to be taken as nullifying his entire testimony or his language as detailed before the jury. To the mind of the writer, the point is analogous to cases of homicide in which the familiar practice applied to the testimony of the accused is that although on cross-examination he is led to tie himself to a given theory of defense, other theories arising from his testimony or from that of other witnesses are not excluded. Numerous applications of this rule are found in cases in which the accused has testified that his sole reason for slaying his antagonist was the fear of death. Upon appeal it has been held that, notwithstanding such testimony, the issue of manslaughter arose from his evidence. Instances are Steen v. State, 88 Tex. Crim. 257; Ward v. State, 96 Tex.Crim. Rep.; Lewis v. State, 265 S.W. Rep. 709. *Page 392 
From what has been said it follows that in the opinion of the writer, the State's motion for rehearing should be granted, the reversal set aside and the judgment of the trial court affirmed. It is so ordered.
Affirmed.
                       CONCURRING OPINION.